Elliott, J.
The evidence is not in record, nor is the record made up under the provisions of the statute or the rules of the court in such a mode as to present the questions arising on the admission of evidence or the rulings upon instructions without the entire evidence, and the appeal can not be sustained. We have repeatedly indicated that we should be glad to have the record so made up as to present questions without incorporating the evidence, and we repeat that we should be glad to encourage such a practice. Jones v. Foley, 121 Ind. 180; Mercer v. Corbin, 117 Ind. 450.
It is, however, only where the record is properly made up under the statute or the rules of the court, that we can consider questions whiqji can not be fully undersood and decided without the evidence, in cases where the evidence is not in the record by a bill of exceptions. McCoy v. State, ex rel., 121 Ind. 160. This case belongs to that class.
Judgment affirmed.